Appleton, C. J.
On 14th Feb., 1842, Miles Laberee conveyed the farm, which constitutes the subject-matter in controversy, to his father, Seth Laberee, in mortgage, conditioned to support him and his wife during their natural lives, and to pay three hundred dollars to their daughter, Susan Laberee.
Miles Labei-ee died childless, 22d Sept., 1847, and the estate descended to his father.
On the 10th April, 1849, Seth Laberee, “ in consideration of the conditions to be performed for me and mine by Myrick Laberee, . . . agreeably to the deed of the late Miles Laberee, deceased, to me, the said Seth Laberee, bearing date the 14th Feb., 1842,” etc., conveyed the premises, described in the last-mentioned deed, to Myrick Laberee. This placed the title in him of the estate discharged of all conditions. Laberee v. Carleton, 53 Maine, 211.
If there was a contract made by Myrick with his father to perform what is specified as the consideration of the deed to the former, the remedy for its non-performance would be by suit upon such contract, precisely as it would have been on a note of hand, if one had been given for the premises conveyed. If there was no written contract, yet the grantee would be held liable. When land is conveyed by deed-poll, with a reservation or provision that the grantee shall perform a certain service for the benefit of the grantor, and the grantee accepts the deed, he is bound to perform the service. Newell v. Hill, 2 Met. 180. An action in assumpsit may, *266in such case, be maintained upon the implied promise arising from the acceptance of the deed. Goodwin v. Gilbert, 9 Mass. 510; Nugent v. Riley, 1 Met. 121; Maine v. Cumston, 98 Mass. 317. But the contract, whether express or implied, whether to render a service or to pay a sum of money, is a mere personal contract of the party thereby liable. No lien is imposed.upon the estate by way of security for the performance of whatever may constitute the consideration of the estate conveyed.
It was, undoubtedly, the expectation of all parties, when this deed was given, that Myrick would on his part perform what in his deed is stated as the consideration thereof. So a mortgage back should have been given as security for the performance of what was impliedly or expressly promised to be performed. This was neglected from a mistake of law in the construction of the deed to Myrick. This bill is now brought to correct this mistake, by altering the terms of the deed, or enforcing a reconveyance of the estate. But there was no fraud nor deceit practiced upon Seth Laberee when ho made his deed to his son Myrick. There was no wrongful insertion or negligent omission of words. It was made as the parties intended it should be, but its legal effect was different from what they expected. The general rule in equity is that ignorance of the law shall not affect agreements nor excuse parties from the legal consequence of their acts.
The deed sought to be reformed on the ground of mistake was made and delivered 10th April, 1849. This'bill was filed April term, 1869, so that twenty years had elapsed before the grantee sought the correction of the alleged mistake. In the mean time the grantee had deceased, and the very estate in controversy had been sold, by order of the judge of probate, to pay the debts of its owner. After so great laches, it is too late to expect the aid of a court of equity to cure the neglects and correct the mistakes of a party asking its intervention, if this wore a case where it could be had.
By R. S., 1857, c. 73, § 11, “ There can be no trust concerning lands, except trusts arising or resulting by implication of law, unless created or declared by some writing signed by the party or his attorney.” But here was no writing signed by the party to be *267charged, and consequently no trust in writing contemplated by this section.
The bill alleges the deed to Myrick was never delivered, if so, no reason is perceived why the grantee might not enforce his rights at law.
As the complainants have no interest in the estate of Myrick, they cannot ask for the cancellation of the deed from the administratrix of his estate to Garleton. If there has been fraud in the settlement of that estate, its correction must be sought in the probate court. The complainants fail to show in their bill any ground for the interference of a court of equity.

Demurrer sustained.

Bill dismissed — without costs.
Gutting, Kent, Dickerson, Barrows, and Tapley, JJ., concurred.